Citation Nr: 0214528	
Decision Date: 10/17/02    Archive Date: 10/29/02	

DOCKET NO.  99-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1995 for the award of a 10 percent evaluation for the 
residuals of a shell fragment wound (including a scar) of the 
right anterior shoulder with retained foreign body, on the 
basis of clear and unmistakable error in a rating decision of 
June 23, 1989, which assigned a noncompensable evaluation for 
such residuals.  

2.  Entitlement to a current evaluation in excess of 
10 percent for the residuals of a shell fragment wound 
(including a scar) of the right anterior shoulder with 
retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1999 and February 2000 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

This case was previously before the Board in November 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

Upon review of this case, it is clear that an additional 
issue has been developed for appellate review.  That issue 
involves entitlement to an effective date earlier than 
December 29, 1988 for an award of service connection for the 
residuals of shell fragment wounds to the right anterior 
shoulder and left leg/knee on the basis of clear and 
unmistakable error in a rating decision of June 23, 1989.  
Upon review of correspondence from the veteran's accredited 
representative, however, it is similarly clear that the 
veteran and his representative wish to pursue only the issues 
noted on the title page of this decision.  Accordingly, the 
Board will confine its review solely to those issues.  


FINDINGS OF FACT

1.  In December 1973, the veteran's initial claim for service 
connection for a right shoulder disability was received.  

2.  In April 1974, the veteran failed to report for a 
scheduled for a VA examination.  

3. The veteran's request to reopen his claim for service 
connection for a right shoulder disability was received on 
December 29, 1988.  Accompanying that claim were copies of 
service clinical records covering the period from 
October 1971 to March 1972, some of which showed the presence 
of retained shrapnel in the veteran's right anterior 
shoulder.  

4.  In a rating decision of June 23, 1989, the RO granted 
service connection (and a noncompensable evaluation) for the 
residuals of a shell fragment wound (including a scar) of the 
right anterior shoulder, effective from December 29, 1988, 
the date of receipt of the veteran's "reopened" claim.  

5.  Pursuant to applicable law and regulation in effect at 
the time of the June 23, 1989, rating decision, the presence 
of a retained foreign body and/or metallic fragment is 
indicative of the presence of at least moderate (as opposed 
to slight) muscle disability.  

6.  The veteran's service-connected residuals of a shell 
fragment wound (including a scar) of the right anterior 
shoulder are currently productive of no more than moderate 
disability of Muscle Group I or IV, as characterized by a 
full range of shoulder motion, and a scar which is neither 
tender nor painful, but with a retained metallic foreign 
body.  

7.  The veteran's case does not present a question of medical 
complexity or controversy.  


CONCLUSIONS OF LAW

1.  The rating decision of June 23, 1989, which assigned a 
noncompensable evaluation for the veteran's service-connected 
right shoulder disability, was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2001).  

2.  An effective date of December 29, 1988, but no earlier, 
for the award of a 10 percent evaluation for the service-
connected residuals of a shell fragment wound to the right 
anterior shoulder is warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400, 4.56 and Part 4, 
Codes 5301, 5304 (2001).  

3.  A current evaluation in excess of 10 percent for the 
service-connected residuals of a shell fragment wound 
(including a scar) of the right anterior shoulder with 
retained foreign body is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.56 and Part 4, Codes 
5301, 5304, 7804, 7805 (2001).  

4.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.901(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's initial claim for service connection for a 
right shoulder disability was received in December 1973.  

In April 1974, the veteran was scheduled for a VA 
compensation and pension examination, for which he failed to 
report. 

On December 29, 1988, the veteran's request to reopen his 
claim for service connection for a chronic right shoulder 
disability was received.  Accompanying that claim were copies 
of service clinical records covering the period from 
October 1971 to March 1972.  It was noted that in March 1972, 
the veteran had come in from the field with a small piece of 
shrapnel in his right anterior shoulder.  Reportedly, the 
veteran had been struck with a small projectile from an 
explosive shell.  He denied any loss of sensation or movement 
of his right arm.  X-ray studies revealed the presence of a 
small metallic fragment approximately three-quarters of an 
inch from and medial to the entrance wound.  However, upon 
palpation, the fragment in question could not be felt, and 
probing was required.  The remainder of the physical 
examination was negative.  The clinical impression was of a 
small metallic fragment wound of the right shoulder.  

In February 1989, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a shrapnel fragment wound to his right anterior 
shoulder in Vietnam.  On physical examination, his shoulder 
motions were intact.  He was able to forward elevate and 
abduct both shoulders to 180 degrees, and to externally and 
internally rotate the shoulders to plus and minus 90 degrees.  
There was a 1 by 1 1/2 inch nontender rectangular shaped scar 
of the right upper arm and shoulder which was adherent to the 
underlying tissues, but neither disfiguring nor depressed.  
Additionally noted was the presence of four punctate scars of 
the right posterior shoulder which were barely perceptible, 
nondisfiguring, and only slightly adherent and nontender.  
Radiographic studies revealed the presence of a single 
shrapnel fragment measuring approximately 3 millimeters over 
the right proximal humerus.  The pertinent diagnosis was 
shrapnel fragment wound to the right anterior and posterior 
shoulder, with functional and structural abnormalities as 
noted on examination.  

In a rating decision of June 23, 1989, the RO granted service 
connection and assigned a noncompensable evaluation for a 
shell fragment wound scar of the right anterior shoulder, 
effective from December 29, 1988, the date of receipt of the 
veteran's reopened claim.  

In a decision of May 1998, the Board granted a 10 percent 
evaluation for a scar as the residual of a shell fragment 
wound to the right anterior shoulder, with retained foreign 
body.  

In a decision of June 1998, the RO effectuated the Board's 
decision, assigning a 10 percent evaluation for a service-
connected shell fragment wound scar of the right anterior 
shoulder with retained foreign body, effective from 
January 18, 1995, the date of receipt of the veteran's claim 
for increase.  

The veteran's claim for an increased evaluation for his 
service-connected right shoulder disability was received in 
October 1998.  

VA outpatient treatment records covering the period from 
September 1996 to December 1998 show treatment during that 
time for various right shoulder problems.  During the course 
of outpatient treatment in December 1998, it was noted that 
the veteran was right-handed.  The veteran complained of 
tingling and pain in his right arm, which became somewhat 
worse in cold weather.  Radiographic studies were consistent 
with the presence of metallic shrapnel in the veteran's right 
shoulder.  The pertinent diagnosis was shoulder pain, history 
of shrapnel wound.  

On VA examination in January 1999, it was noted that the 
veteran's chart was available, and had been reviewed.  The 
veteran complained of right shoulder pain which was 
intermittent and sharp in nature.  The pain was accompanied 
by numbness, and encompassed not only the right shoulder, but 
also the entire hand.  He complained of decreased strength 
and grip in his right upper extremity, resulting in the 
dropping of objects.  Range of motion of his right shoulder 
was full.  He denied any problems with scarring.  Reportedly, 
an EMG and nerve conduction study of his right upper 
extremity conducted in 1996 was within normal limits.  

On physical examination , the veteran's muscle strength was 
4/5 in the bilateral upper extremities, accompanied by 
positive tremors.  Deep tendon reflexes were 2+ in the 
bilateral upper extremities, and sensation was intact to 
light touch bilaterally.  Peripheral pulses were 2+ in the 
bilateral upper extremities, with no peripheral edema.  The 
shoulders, elbows, wrists, and hands exhibited a full range 
of motion bilaterally.  There was positive pain to palpation 
over the right anterior shoulder, but with no crepitus.  The 
right shoulder scar measured .5 centimeters by 3 millimeters, 
and was well healed, with no keloids, adhesions, or 
tenderness, and no palpable foreign body.  There was no 
ulceration or breakdown of skin, no elevation or depression 
of scars, nor was there any evidence of underlying tissue 
loss.  The pertinent diagnosis was right shoulder pain, 
status post shell fragment wound.  

On VA orthopedic examination in May 1999, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran denied a 
worsening of pain since the time of his previous examination 
in January 1999.  His complaints included right shoulder pain 
which was "intermittent and sharp," rated as 5 on a scale of 
1 to 10.  According to the veteran, this pain was present 
over the anterior shoulder, and radiated down to the right 
hand.  He complained of numbness in his shoulder and right 
hand, accompanied by a loss of strength and decreased grip, 
resulting in the dropping of objects.  

On physical examination, there was a full range of motion 
bilaterally of the veteran's shoulders, with no pain.  There 
was, however, pain to palpation of the veteran's right 
anterior shoulder.  Muscle strength was 4/5 in the bilateral 
upper extremities, accompanied by tremors.  Deep tendon 
reflexes were 2+ in the bilateral upper extremities, and 
sensation was intact to light touch bilaterally.  Peripheral 
pulses were 2+ in the bilateral upper extremities, with no 
evidence of peripheral edema.  A review of the claims folder 
showed previous evidence of a full range of motion of the 
right shoulder, with normal radiographic studies but for the 
presence of a foreign body in the right shoulder.  The 
pertinent diagnosis was right shoulder pain.  In the opinion 
of the examiner, there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder, or 
residuals thereof.  Additional diagnoses included a scar with 
retained foreign body in the right shoulder, status post 
shell fragment wound.  In the opinion of the examiner, the 
veteran's right shoulder pain was "as likely as unlikely" 
related to his shell fragment wound.  Radiographic studies of 
the veteran's right shoulder remained negative, with no 
evidence of arthritis or bony abnormalities.  Right shoulder 
examination was within normal limits, with the exception of 
some pain to palpation.  Though the veteran's muscle strength 
was somewhat diminished, it was bilateral, and therefore 
"unlikely related" to his service-connected injury.  

On VA examination in March 2001, it was noted that the 
veteran's claims file was available, and had been reviewed.  
The veteran's history and complaints were recounted.  
Reportedly, since the time of the veteran's last evaluation, 
he had been experiencing right shoulder numbness and 
paresthesia extending to his fingertips, accompanied by pain 
in his arm and hand which was present a majority of the time.  
He complained of weakness and fatigability, accompanied by a 
lack of endurance.  Flare-ups were reported as "10" in 
intensity, and precipitated by cold weather and overuse of 
the right arm.  This was somewhat alleviated by stretching 
and stopping the activity in question.  Reportedly, an EMG 
performed four years earlier was within normal limits.  
Current treatment consisted of medication.  

On physical examination, the veteran displayed a full range 
of motion of the shoulders, elbows, wrists, and fingers 
bilaterally, though there were tremors throughout all 
movements, and some stated right hand numbness.  There was no 
muscle atrophy of the upper extremities, and no increased 
warmth, erythema, or swelling of the joints.  There was no 
evidence of any right shoulder crepitus, or of tenderness on 
palpation.  Symmetry of the shoulders was within normal 
limits, and the shoulder shrug was intact.  Sensation of the 
upper extremities was intact, with normal upper extremity 
strength of 5+/5+, and no pain on resistance.  There was no 
evidence of any muscle herniation, and no upper extremity 
muscle tenderness to palpation.  Reflexes of the upper 
extremities were described as intact.  Right hand grip 
strength was somewhat diminished, though finger abduction and 
thumb apposition were normal bilaterally.  

Further examination revealed a .5 by .3 centimeter right 
anterior shoulder scar, with no palpable foreign body, which 
was barely discernible, and accompanied by no tenderness on 
palpation.  There was no adherence, and the texture of the 
veteran's skin was smooth.  Further examination was absent 
for any ulceration or breakdown of the skin, and there was no 
elevation or depression of the scar, or underlying tissue 
loss.  No inflammation, edema, or keloid formation was 
present, nor was there any disfigurement or limitation of 
function associated with the scar.  The pertinent diagnosis 
was shell fragment wound to the right shoulder, with retained 
foreign body and scar formation.  

On VA neurologic examination in July 2001, it was noted that 
the veteran's claims file was available, and had been 
reviewed.  The veteran complained of pain, numbness, and 
weakness of his right upper extremity.  The pain was sharp 
and constant and of an intensity of 5/10 on a scale from 0 to 
10.  The pain localized in the right shoulder and arm, and 
tended to intensify with excessive manual duties, movements, 
and heavy lifting.  Despite his symptoms, he continued to 
perform his duties as a housekeeper at the Lexington VA 
Medical Center.  Reportedly, the veteran had undergone two 
EMG studies which were normal.  On neurological examination, 
there was evidence of head and right arm extremity tremor.  
The tremor began first in the head, and did not include the 
right arm until 1986.  The tremor reportedly intensified with 
tasks requiring the utilization of the right arm, such as 
writing, reaching for, or holding objects.  

Physical examination revealed some muscle stiffness in the 
trapezius, and in the left sternocleidomastoid muscles.  
Motor examination showed normal tone and muscle bulk in the 
upper and lower extremities, with intact fine motor 
movements.  There were no dyssymmetric movements, and 
strength was 5/5 in both the upper and lower extremities.  
There was, however, a fluctuating effort in the right 
shoulder muscles resulting in an intermittent giving way and 
weakness.  Deep tendon reflexes were +2 and bilaterally 
symmetrical.  There was an action tremor in the upper 
extremities, more so on the right, with the upper extremities 
outstretched.  Sensory evaluation revealed normal pinprick, 
light touch, and position in both the upper and lower 
extremities.  The pertinent diagnoses were action tremor of 
the upper extremities, usually a type of essential tremor; 
and subjective complaints of right upper extremity numbness 
and weakness since a shrapnel injury in October 1971, with no 
clear objective findings of nerve injury.  

Noted at the time of examination was that neurological 
evaluation had been unremarkable for any obvious objective 
findings of weakness, sensory loss, or asymmetric reflexes 
suggesting the presence of a nerve injury of the right upper 
extremity.  After viewing the veteran's history, and 
available information in his chart, including objective 
neurological findings, it was the impression of the examiner 
that the symptoms of numbness, decreased grip sensation, and 
tremors with movement of the right upper extremity were "very 
unlikely" related to his shell fragment wound of the right 
anterior shoulder.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).  

The veteran argues that the rating decision of June 23, 1989, 
which assigned a noncompensable evaluation for the service-
connected residuals of right shoulder injury, was clearly and 
unmistakably erroneous.  In pertinent part, it is contended 
that, at the time of that rating decision, there were of 
record service clinical records which clearly showed the 
presence of a retained foreign body in the veteran's right 
shoulder, warranting the assignment, at a minimum, of a 
10 percent evaluation for the veteran's service-connected 
residuals of injury to the right shoulder.  

In that regard, pursuant to law and regulation at the time, a 
noncompensable evaluation was indicated where there was 
evidence of slight injury to Muscle Group I or IV of the 
right (major) upper extremity, the muscle groups most likely 
affected by the veteran's inservice shrapnel injury.  
However, this noncompensable evaluation did not allow for the 
presence of any retained metallic fragments.  Evidence of 
retained shrapnel fragments as a result of an inservice 
injury would require, at a minimum, a finding of moderate 
muscle disability, consistent with a 10 percent evaluation.  
See 38 C.F.R. § 4.56, and Part 4, Codes 5301, 5304.  

The Board notes that, under 38 C.F.R. §§ 3.104(a) and 
3.105(a) taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
Under 38 C.F.R. § 3.105(a), "(P)revious determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error."  The United States 
Court of Appeals for Veterans Claims (Court) has provided the 
following guidance with regard to a claim of "clear and 
unmistakable error":  

In order for there to be a valid claim of 
'clear and unmistakable error' there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extent at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors which are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) is not for application, inasmuch 
as error, if it exists, is undebatable, or there was no error 
within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. 
App. 314 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo, and other decisions, 
the Court has emphasized that merely to aver that there was 
clear and unmistakable error in a rating decision is not 
sufficient to raise the issue.  The Court has further held 
that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

In the present case, the veteran's initial claim for service 
connection for a right shoulder disability was received in 
December 1973.  The veteran was scheduled for a VA 
examination in conjunction with that claim, but failed to 
report.  The veteran's claim was subsequently denied, and 
there is no evidence that he voiced any disagreement with, or 
sought to appeal, that adverse decision.  

On December 29, 1988, the veteran's request to reopen his 
claim for service connection for a chronic right shoulder 
disability was received.  Accompanying the veteran's claim 
were copies of service clinical records clearly indicating 
the presence of a shrapnel wound to the veteran's right 
shoulder, with a retained metallic fragment.  A VA general 
medical examination scheduled in conjunction with the claim 
once again demonstrated the presence of a single shrapnel 
fragment in the area of the right proximal humerus.  However, 
the rating decision of June 23, 1989, failed to properly 
apply the statutory and/or regulatory provisions regarding 
shell fragment injuries extent at the time.  While it is true 
that, at the time of the June 23, 1989, decision, the RO 
noted and took into account the aforementioned fragment wound 
to the veteran's right shoulder, it did not properly apply 
the regulatory provision calling for a finding of "moderate" 
impairment in cases of retained metallic fragments.  See 
38 C.F.R. § 4.56.  Such "moderate" impairment requires the 
assignment of a 10 percent evaluation in the case of injury 
to Muscle Groups I or IV of the veteran's right (major) 
shoulder, the muscle groups most likely affected in this 
case.  Accordingly, the rating decision of June 23, 1989, 
which assigned a noncompensable evaluation for the right 
shoulder disability, was clearly and unmistakably erroneous.  
That decision should have assigned a 10 percent evaluation 
for the service-connected residuals of a shell fragment wound 
(including a scar) of the right anterior shoulder with 
retained foreign body.  

The Board must now determine the date as of which the 
aforementioned 10 percent evaluation for the veteran's 
service-connected right shoulder disability should be 
effective.  In that regard, and under the circumstances of 
this case, the effective date for the assignment of the 
aforementioned 10 percent evaluation should be the date of 
receipt of the veteran's "reopened" claim.  The veteran 
argues that, should his claim for increased rating be 
successful, that rating should be assigned effective from the 
date of his initial claim for service connection, that is, 
December 1973.  However, given the facts in this case, such 
an assignment is not possible.  

As noted above, in conjunction with the veteran's initial 
claim for service connection, he was scheduled for a VA 
examination, for which he failed to report.  All indications 
are that the veteran was informed of that denial of benefits, 
and failed to indicate his disagreement therewith, or intent 
to appeal.  Under such circumstances, that denial of benefits 
was final.  Accordingly, the 10 percent evaluation now 
granted for the veteran's service-connected residuals of 
right shoulder injury may be effective no earlier than 
December 29, 1988, the date of receipt of his "reopened" 
claim.  

Finally, turning to the issue of a current evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of right shoulder injury, the Board notes that, 
effective July 3, 1997, the 10 percent evaluation assigned 
for the veteran's service-connected right shoulder disability 
contemplates the presence of moderate impairment of Muscle 
Group I or IV of the veteran's right (major) shoulder.  In 
order to warrant an increased rating, there must be 
demonstrated objective evidence of moderately severe injury 
to either of those muscle groups [See 38 C.F.R. § 4.56 and 
Part 4, Codes 5301, 5304 (2001)], or, in the alternative, the 
presence of a tender and/or painful scar with limitation of 
bodily function.  38 C.F.R. Part 4, Codes 7804, 7805 (2001).  

As is clear in this case, there is no indication that, as a 
result of the veteran's service-connected shell fragment 
wound, he suffers from a scar which is tender and/or painful, 
or productive of any impairment of his right shoulder.  In 
point of fact, the veteran's shell fragment wound scar has 
consistently been described as nontender on palpation, with 
no evidence of adherence, ulceration, or breakdown of the 
skin.  As of the time of a recent VA examination in 
March 2001, there was no evidence of any elevation or 
depression of the veteran's shell fragment wound scar, or of 
any underlying tissue loss.  Nor was there evidence of 
inflammation, edema, or keloid formation.  Accordingly, an 
increased evaluation on the basis of increasing severity of 
the veteran's shell fragment wound scar is not warranted.  
See 38 C.F.R. Part 4, Codes 7804, 7805 (2001).  

The Board notes that, at all times, the veteran's right 
shoulder has been described as exhibiting a full range of 
motion.  Moreover, as of the time of a recent VA neurologic 
examination in July 2001, strength in the veteran's upper 
right extremity was 5/5, with normal muscle tone and bulk.  
While it is true that, on various occasions, the veteran has 
been described as suffering from numbness and/or a loss of 
grip sensation in his right upper extremity, these symptoms 
have been described as "very unlikely" related to the 
veteran's service-connected shell fragment wound.  At no time 
has it been demonstrated that the veteran exhibits clinical 
findings consistent with the presence of moderately severe 
injury to either of the muscle groups in question.  Indeed, 
at present, there is no evidence that the veteran suffers 
from the loss of deep fascia or muscle substance, or of 
either strength or endurance requisite to the assignment of 
such an evaluation.  Accordingly, an evaluation in excess of 
10 percent for the veteran's service-connected right shoulder 
disability must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the Board obtain the opinion of an 
independent medical expert.  However, based on the available 
evidence, it does not appear that the veteran's case presents 
a question of such medical complexity or controversy as to 
require such an opinion.  38 C.F.R. § 20.901(d) (2001).  The 
Board has further given due consideration to the provisions 
of the recently passed Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its 
implementing regulations, as those provisions redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of July 2001, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been procured.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  


ORDER

An effective date of December 29, 1988, but no earlier, for 
the award of a 10 percent evaluation for the residuals of a 
shell fragment wound (including a scar) of the right anterior 
shoulder with retained foreign body is granted, subject to 
those regulations governing the payment of monetary benefits.  

A current evaluation in excess of 10 percent for the 
residuals of a shell fragment wound (including a scar) of the 
right anterior shoulder with retained foreign body is denied.  



		
	Renée M. Pelletier
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

